DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendment filed 4 January 2021 is acknowledged.  Claims 2 and 4 were cancelled.  Claims 1 and 3 were amended.  Claims 1, 3, and 7-11 were pending.  Claims 10 and 11 were withdrawn from consideration.

Election/Restrictions
Claim 1 is allowable. Claims 10 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions groups I-III, as set forth in the Office action mailed on 14 June 2018, is hereby withdrawn and claims 10 and 11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 103 rejection of claims 1-4 and 7-9 made in the final rejection filed 4 November 2020.  See reasons for allowance below.  The 35 U.S.C. 103 rejection of claims 1-4 and 7-9 has been withdrawn.

Allowable Subject Matter
Claims 1, 3, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method of forming a carbon film on a workpiece of claim 1 in the combination of limitations as claimed, noting particularly the limitations:
supplying a gas containing a boron-containing gas into the process chamber to form a seed layer composed of a boron-based thin film on a surface of the workpiece; and
subsequently, supplying a hydrocarbon-based carbon source gas and a pyrolysis temperature lowering gas containing a halogen element [ ], heating the hydrocarbon-based carbon source gas to a temperature lower than the pyrolysis temperature to pyrolyze the hydrocarbon-based carbon source gas, and forming the carbon film on the workpiece by a thermal CVD,

wherein the seed layer composed of the boron-based thin film has a thickness of 0.5 to 3.0 nm [ ], and
wherein the boron-based thin film is a boron film.
Obu et al. (US Patent Application Publication 2014/0011368, hereinafter Obu ‘368) in view of Lee et al. (US Patent Application Publication 2014/0264282, hereinafter Lee ‘282) and Roy et al. (US Patent Application Publication 2017/0207087, hereinafter Roy ‘087), all three of record, teach the method of forming a carbon film on a workpiece of claim 1 substantially as claimed as set forth in the final rejection filed 4 November 2020.
However, Obu ‘368 and Lee ‘282 are silent to wherein the boron-based thin film is a boron film.  Obu ‘368 does not teach a boron-based thin film, and the boron-based thin film of Lee ‘282 is a boron nitride film ([0055]).  Although the boron-based thin film (240) of Roy ‘087 is a boron film ([0022-0023]), Roy ‘087 is silent to subsequently supplying a hydrocarbon-based carbon source gas and a pyrolysis temperature lowering gas containing a halogen element to form a carbon film.
Claims 3 and 7-9 are allowed based upon their dependency on allowed claim 1.
Claims 10 and 11 are allowed for the same reasons with respect to claim 1 above because they require all of the limitations of the claim.  The control part of claim 10 must necessarily perform the method of claim 1, and the non-transitory computer-readable storage medium of claim 11 must necessarily cause the computer to control the carbon film forming apparatus to perform the method of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893